UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-2345



THOMAS W. GRESHAM,

                                              Plaintiff - Appellant,

          versus


LUMBERMEN’S MUTUAL CASUALTY COMPANY,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, District Judge. (CA-
03-2243-01-JFM)


Submitted:   March 6, 2006                 Decided:   March 24, 2006


Before WILKINS, Chief Judge, and WIDENER and GREGORY, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Francis J. Collins, KAHN, SMITH & COLLINS, P.A., Baltimore,
Maryland, for Appellant. Jessica R. Hughes, Thomas J. Piskorski,
SEYFARTH SHAW, L.L.P., Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Thomas W. Gresham appeals an order of the district court

granting summary judgment to Kemper Casualty Company (Kemper)* on

Gresham’s claim under the Maryland Wage Payment and Collection Law

(the “Wage Payment Act”), see Md. Code Ann., Lab. & Empl. §§ 3-501

to 3-509 (LexisNexis 1999 & Supp. 2005).             We affirm.



                                           I.

     The facts are set forth fully in our previous opinion, see

Gresham v. Lumbermen’s Mut. Cas. Co., 404 F.3d 253, 256-57 (4th

Cir. 2005), and need be only briefly summarized here.                Gresham was

hired by Kemper to help develop a line of professional liability

insurance.       His compensation package included a severance benefit

payable upon “terminat[ion] without cause.”                 J.A. 7.     Gresham

subsequently accepted an offer of employment from The St. Paul

Insurance Companies after that company purchased the professional

liability line from Kemper.

     Gresham thereafter sought payment of the severance benefit,

which       Kemper   refused   on    the    basis   of   Gresham’s   “continued

employment.”         Id. at 34.     Gresham subsequently filed this action



        *
       Kemper is a subsidiary of Lumbermen’s Mutual Casualty
 Company, the named defendant in this action.              Although
 “Lumbermen’s” has been spelled a variety of ways during the course
 of this litigation, we use the spelling adopted in our prior
 opinion. See Gresham v. Lumbermen’s Mut. Cas. Co., 404 F.3d 253
 (4th Cir. 2005).

                                           2
claiming breach of contract and violation of the Wage Payment Act.

A third count alleged an alternative claim for violation of the

Employee Retirement Income Security Act of 1974 (ERISA), see 29

U.S.C.A. § 1132(a)(1)(B) (West 1999), in the event the district

court determined that the employment agreement between Gresham and

Kemper constituted an “employee welfare benefit plan” within the

meaning of ERISA, see 29 U.S.C.A. § 1002(1) (West 1999).                    The

district court granted summary judgment to Kemper, reasoning that

Kemper had terminated Gresham “for cause” under the terms of his

employment agreement because “a corporate executive cannot be

simultaneously   performing     effective     services   to    two   different

companies at the same time.”       J.A. 218.

     We   reversed   based    on     the   rule   that   “an    employee    is

‘terminated’   for   purposes   of    a    severance   agreement     when   his

employer sells the business in which the employee works.” Gresham,

404 F.3d at 262.     In the course of reaching this conclusion, we

determined that Gresham’s claims were not preempted by ERISA,

despite arguably contrary dictum in Stiltner v. Beretta U.S.A.

Corp., 74 F.3d 1473, 1480 (4th Cir. 1996) (en banc).            See Gresham,

404 F.3d at 257-59.     We remanded Gresham’s claim under the Wage

Payment Act for further proceedings.          See id. at 263 n.6.




                                      3
                                 II.

     The Wage Payment Act authorizes an award of up to treble

damages, plus attorney’s fees and costs, if the failure to pay is

not the result of a “bona fide dispute.”      Md. Code Ann., Lab. &

Empl. § 3-507.1(b); see Admiral Mortgage, Inc. v. Cooper, 745 A.2d

1026, 1030 (Md. 2000).   The parties agree that the test for whether

a dispute is bona fide is an objective one.

     Having reviewed the parties’ submissions, the decision of the

district court, and the applicable law, we affirm on the reasoning

of the district court.   See Gresham v. Lumberman’s Mut. Cas. Co.,

2005 WL 3020121, at *3-*6 (D. Md. Nov. 10, 2005).       We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before us and oral argument

would not aid the decisional process.


                                                           AFFIRMED




                                  4